Title: To Thomas Jefferson from Patrick Gibson, 24 May 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond 24th: May 1808
                  
                  Not having been able to procure any Syrop of Punch as directed in your letter of the 13th: Inst: we have sent you 18 bottles Syrop of lemon to the care of Messrs. Higginbotham & C: of Milton, by Obedc. Houchens who has likewise in charge 40 bundles Nail rod—Your Tobacco say 26 Hhds. is received & inspected, the leaf turns out very fine with the exception of three Hhds. two of which No. 14 & 22 are too soft, the stemm’d of which there are 7 Hhds. are good except No: 21—which may probably require a review, having been put up too damp—Your ob Servts.
                  
                     Gibson & Jefferson
                     
                  
                  
                     Mr. G: Watt who is purchasing for Mr. Lorrillard of N: York offerd 33/. for the whole, but has since withdrawn his offer on Mr. L.’s seeing the Samples
                  
               